      Case 1:15-cv-01153-AT-BCM Document 100 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JANET PRUTER, et al.,                                                                      05/05/2020
              Plaintiffs,
                                                     15-CV-1153 (AT) (BCM)
       -against-
                                                     ORDER
LOCAL 210, INTERNATIONAL
BROTHERHOOD OF TEAMSTERS, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the conference provisionally
scheduled for May 27, 2020, at 10:00 a.m., will be conducted telephonically. At that time, the
parties shall call into the below teleconference:

       Call in number:       888-557-8511
       Access Code:          7746387

       Please treat the teleconference as you would treat a public court appearance. If a
conference or hearing in another matter is ongoing, please be silent (mute your line) until
your case is called. For other teleconferencing guidelines, counsel should review Judge Moses's
Emergency Individual Rules and Practices, available at https://www.nysd.uscourts.gov/hon-
barbara-moses.

Dated: New York, New York
       May 5, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
